DETAILED ACTION
Summary
This is a non-final office action for the application 16/759,630 filed on 16 July, 2020.  Preliminary Amendment filed on 16 July, 2020 is acknowledged.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 10-20, drawn to a resin composition (claims 1-4, 10-20), cured product (claim 5), molded body (claim 6) and method for preparing a molded body (claim 7).
Group II, claims 8-9, drawn to a film capacitor and a method for producing a film capacitor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The shared technical feature between the two inventive groups – the resin composition – is not a special technical feature because it does not make a contribution over the prior art.  Reference JP2001114990A teaches resin composition with a curable component (claim 1 and [0004]) and expandable graphite (claim 1 and [0005]) for use in semiconductor devices (claim 3 and [0002]).
During a telephone conversation with Mr. Alan Schiavelli on November 15, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7, and 10-20 (resin composition, cured product and molded body).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 1 includes the label ‘3’ which is not defined in the specification.  This figure matches Fig. 2 in another patent by the same inventor (US 11339284 B2) where it is correctly labeled ’30’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the phrasing “particle size of the filler is 2 to 30 μm” does not clarify which type of size quantity is intended.  The specification refers to the average size as an alternative to the stated size [0044], so it is not clear whether the claim is referring to a maximum size, the full range of sizes or some other weighted-number-size determined from a particle-size distribution.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASURI (JP 2001114990 A).
	Regarding Claim 1, MASURI discloses a resin composition (epoxy and phenol resins in claim 1 and [0004]) for casting (transfer molding [0014]), a curing agent (claim 1 and [0004]) and expandable graphite (claim 1 and [004]).
Regarding Claim 2, MASURI discloses expandable graphite particle size of less than 800 μm (maximum size of 200 μm mentioned in Claim 1).
Regarding Claim 3, MASURI discloses an epoxy resin (claim 1 and [0004]).
Regarding Claim 5, MASURI discloses a cured product of the resin composition ([0014]).
Regarding Claims 6-7, MASURI discloses a molded element and a method for creating the molded element.  MASURI describes using a transfer molding machine to encapsulate a simulated element in the resin composition at a molding temperature of 175°C for a curing time of 90 seconds. ([0014]).
Regarding Claim 11, MASURI discloses an expandable graphite concentration of less than 35% (preferable concentrations of 0.1-10% by weight [0006]).
Regarding Claim 12, MASURI discloses a thermosetting resin, specifically an epoxy resin (claim 1 and [0004]) which is cured by heating to 175°C for a curing time of 90 seconds ([0014]).
Regarding Claim 13, MASURI discloses the use of filler ([0009]).
Regarding Claim 14, MASURI discloses the use of silica as filler ([0009]).
Regarding Claim 15, MASURI discloses the use of aluminum hydroxide as filler ([0009]).
Regarding Claim 17, MASURI discloses filler particle size between 2 and 30 μm (Example 1 discloses the use of a fused crushed silica filler having and average particle size of 22 μm [0014]).

Claims 1-3, 5-7, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUKIHIRO (JP 2003147052 A).
Regarding Claim 1, YUKIHIRO discloses a resin composition (epoxy resin in claim 1 and [0002]) for casting ([0074]), a curing agent (claim 1 and [0014]) and expandable graphite (claim 1 and [0014]).
Regarding Claim 2, YUKIHIRO discloses expandable graphite particle size of less than 800 μm (particle size less than 150 μm [0108]).
Regarding Claim 3, YUKIHIRO discloses an epoxy resin (claim 1 and [0002]).
Regarding Claim 5, YUKIHIRO discloses a cured product of the resin composition (curing process described in [0118]).
Regarding Claims 6-7, YUKIHIRO discloses using the cured product of the resin composition seal elements in a molded body (sealed electronic elements [claim 18 and [0073]) and describes using a transfer molding machine for producing these bodies ([0072]). 
Regarding Claim 11, YUKIHIRO discloses an expandable graphite composition of less than 35% (Example 1, 5% by mass [0117]).
Regarding Claim 12, YUKIHIRO discloses a thermosetting resin (epoxy resin in [0117]).
Regarding Claim 13, YUKIHIRO discloses a filler (silica filler in claim 10 and Example 11 [0123]).
Regarding Claim 14, YUKIHIRO discloses a filler containing silica (Example 11 discloses a composition containing 30% silica [0123]).
Regarding Claim 15, YUKIHIRO discloses a filler containing aluminum hydroxide (Example 11 discloses a composition containing 25% aluminum hydroxide [0123]).
Regarding Claim 18, YUKIHIRO discloses content of the filler between 30% and 80% by mass (Example 11 discloses a composition which is 30% silica and 25% aluminum hydroxide [0123] which is 55% filler).

Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUKIHIRO (JP 2003147052 A) as evidenced by ITOH (US2012/0261807 A1).
Regarding Claim 17,  YUKIHIRO discloses the invention of claim 13 above.  YUKIHIRO also discloses a filler size between 2 and 30 μm.  Specifically, YUKIHIRO discloses using FB-35 silica filler of average particle size of 10 μm ([0108]) and CL-310 aluminum hydroxide filler([0108]).  YUKIHIRO does not disclose the particle size of CL-130, but CL-130 is a vendor-supplied product from Sumitomo Chemical and particle size is an inherent characteristic of this product.  Here, a secondary reference, ITOH, is used to disclose this inherent characteristic (see MPEP 2131.01-III. for this use of secondary reference in 102 rejections).  ITOH discloses in paragraph [0100] that the particle size of the CL-130 aluminum hydroxide product is 9.6 μm.



Claims 1, 3, 5, 7, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASAKI (JP 2000055293 A).
Regarding Claim 1, MASAKI discloses a resin composition (epoxy resin in claim 3 and [0037]), for casting (conventional molding methods [0055], as well as die molding [0058]), a curing agent ([0042]) and expandable graphite ([0025]).
Regarding Claim 3, MASAKI discloses an epoxy resin (claim 3 and [0037]).
Regarding Claim 5, MASAKI discloses the cured product of the resin composition (Example 2 [0064] discloses mixing an epoxy resin with a curing agent to create the cured product).
Regarding Claim 7, MASAKI discloses a method for producing a molded body (Example 2 [0064] details a method for inserting a test body into a larger hole in a floor slab and filling the gap between the test body and the floor slab with the resin composition and sealing it).
Regarding Claim 11, MASAKI discloses a content of expandable graphite of less than 35%.  (Example 1 [0063] contains 20 parts expandable graphite, 42+50+8 parts resin and 100+75+75 parts filler.  Expandable graphite percentage of 20/370 = 5.4%).
Regarding Claim 12, MASAKI discloses the use of a thermosetting resin.  (Example 2 [0064] discloses the use of an epoxy resin.).
Regarding Claim 13, MASAKI discloses the use of a filler ([0027]).
Regarding Claim 14, MASAKI discloses the use of silica as filler ([0027]).
Regarding Claim 15, MASAKI discloses the use of aluminum hydroxide as filler ([0027]).
Regarding Claim 18, MASAKI discloses the content of the filler is between 30% and 80% by mass (Example 1 [0063] contains 42+50+8 parts resin, 20 parts expandable graphite and 100+75+75 parts filler.  Filler percentage is 250/370 = 68%).



Claims 1-2, 4-7, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUMIHIRO (JP 2012214777 A).
Regarding Claim 1, FUMIHIRO discloses a resin composition (polyorganosiloxane [0010]) for casting (‘poured into a mold’ [0057]) with a curable component ([0031]) and  expandable graphite (claim 1).
Regarding Claim 2, FUMIHIRO discloses expandable graphite particle size of 800 μm or less (150 to 400 μm stated in claim 1).
Regarding Claim 4, FUMIHIRO discloses that the viscosity of the resin at 40°C is 8.0 Pa-s or less.  Specifically, FUMIHIRO discloses a viscosity at 23°C of 7.0 Pa-s or less ([0046]), but since viscosity decreases as temperature increases, it is assumed that it would be that low at 40°C as well.
Regarding Claim 5, FUMIHIRO discloses the cured product of the resin composition (claim 3 and [0046]).
Regarding Claims 6-7, FUMIHIRO discloses using the resin composition for sealing [0005] and encapsulating [0010] elements such as electronic components and describes potting (placing an electronic component/assembly in a mold and filling it with resin) as one of the methods used ([0046]).
Regarding Claim 10, FUMIHIRO discloses an expandable graphite particle size of more than 200 μm (150 to 400 μm stated in claim 1).
Regarding Claim 11, FUMIHIRO discloses the content of the expandable graphite is less than 35% by mass (Example 1 shows expandable graphite 4.5 parts per 100 [0048]).
Regarding Claim 12, FUMIHIRO discloses a thermosetting resin (polyorganosiloxane [0010]).
Regarding Claim 13, FUMIHIRO teaches the product of claim 1.  FUMIHIRO also discloses the use of a filler (Example 1 shows silica and aluminum hydroxide fillers [0048]).
Regarding Claim 14, FUMIHIRO discloses the use of a silica filler (Example 1 shows a silica filler [0048]).
Regarding Claim 15, FUMIHIRO discloses the use of an aluminum hydroxide filler (Example 1 shows an aluminum hydroxide filler [0048]).
Regarding Claim 18, FUMIHIRO discloses that the content of the filler is between 30% and 80% (Example 1 shows silica+aluminum hydroxide fillers at 1+36.5 parts per 100 or 37.5%) [0048]).
Regarding Claim 19, FUMIHIRO also discloses graphite particle size of less than 800 μm (claim 1 states an average particle size of 150 to 400 μm) and a thermosetting resin (polyorganosiloxane claim 1 and [0010]).  FUMIHIRO also discloses that the viscosity of the resin at 40°C is 8.0 Pa-s or less.  Specifically, FUMIHIRO discloses a viscosity at 23°C of 7.0 Pa-s or less ([0046]), but since viscosity decreases as temperature increases so it is assumed that it would be this low at 40°C as well.
Regarding Claim 20, FUMIHIRO also teaches expandable graphite concentration of less than 35% (Example 1 shows expandable graphite 4.5 parts per 100 [0048]), and a thermosetting resin (polyorganosiloxane claim 1 and [0010]).  FUMIHIRO also teaches that the viscosity of the resin at 40°C is 8.0 Pa-s or less.  Specifically, FUMIHIRO teaches a viscosity at 23°C of 7.0 Pa-s or less ([0046]), but since viscosity decreases as temperature increases so it is assumed that it would be this low at 40°C as well.



Claims 1, 3, 5, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUTLER (WO 2015007629 A1).
Regarding Claim 1, BUTLER discloses a resin composition (epoxy resin [p. 12, line 16]) for casting (‘pouring into molds’ [p. 27, line 19]) with a curable component (curing agent [p. 14, line 6]) and  expandable graphite ([claim 8(g) and p. 19 line 16]) as an optional component.
Regarding Claim 3, BUTLER teaches the invention of claim 1.  BUTLER further discloses an epoxy resin (epoxy resin [p. 12, line 16] and claim 12 which includes claim 8).  
Regarding Claim 5, BUTLER discloses the invention of claim 1.  BUTLER further discloses a cured product of the resin composition ([claims 13 and 15, p. 11, line 4]).
Regarding Claim 11, BUTLER discloses the invention of claim 1.  BUTLER further discloses the content of expandable graphite is less than 35% by mass (volume percent of 0-2% [p 19, lines 14-16] which is less than 35% mass percent as expandable graphite does not have a high density). 
Regarding Claim 12, BUTLER discloses the invention of claim 1.  BUTLER further discloses a thermosetting resin (thermosetting resin [claim 1 and p. 7, line 11]).



Claims 1, 3, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE BANGFEI (CN 108192317 A).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The HE BANGFEI citations below refer to a machine translation of the foreign document.  This machine translation is enclosed in this office action.
Regarding Claim 1, HE BANGFEI discloses a resin composition (epoxy resin [claim 2 and Embodiment 2]), a curable component (an epoxy resin [claim 2 and Embodiment 2] which is cited by the applicant as a curable component and a thermosetting resin) and expandable graphite ([claim 2 and Embodiment 2]).  The composition is the same as the recited claim, so it is presumed suitable for the intended use of casting.  
Regarding Claim 3, HE BANGFEI discloses the invention of claim 1.  HE BANGFEI also discloses that the resin composition is an epoxy resin ([claim 2 and Embodiment 2]).
Regarding Claim 11, HE BANGFEI discloses the invention of claim 1.  HE BANGFEI further discloses the concentration of expandable graphite is less than 35% by mass (6-8 parts expandable graphite out of a total of 74-99 total parts for a minimum percentage of 6% (6/99) and a maximum percentage of 11% (8/74) [claim 2 and Embodiment 2]).
Regarding Claim 12, HE BANGFEI discloses the invention of claim 1 where HE BANGFEI specifically teaches that the resin composition is a thermosetting resin (epoxy resin [claim 2 and Embodiment 2]).
Regarding Claim 13, HE BANGFEI discloses the invention of claim 1.  HE BANGFEI further discloses the use of a filler (5-8 parts melamine cyanurate [claim 2 and Embodiment 2]).
Regarding Claim 16, HE BANGFEI discloses the invention of claim 13 where HE BANGFEI specifically discloses that the filler contains melamine cyanurate ([claim 2 and Embodiment 2]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MASURI (JP 2001114990 A) in view of MASAAKI (JP 4201925 B2).
The MASAAKI citations below refer to a machine translation of the foreign document.  This machine translation is enclosed in this office action.
MASURI teaches the product of claim 13 (see 102 objections above).  MASURI fails to teach the use of a filler containing melamine cyanurate.  MASAAKI in an invention for encapsulating electronic components with cured epoxy resins does teach the use of melamine cyanurate as filler [0014].  MASAAKI provides motivation that melamine cyanurate is a flame retardant [0014] and lists it as an additional or alternative to other fillers such as aluminum hydroxide [0013] mentioned in the current invention.  Therefore, it would be obvious for one of ordinary skill in the art prior to the effective filing date of the current invention to modify the invention of MASURI to use a filler containing melamine cyanurate to improve flame retardancy as taught by MASAAKI.


Claims 6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over BUTLER (WO 2015007629 A1).
Regarding Claim 6, BUTLER teaches the invention of claim 1. (See the 102 section above).  BUTLER further teaches a substrate coated with the resin composition [claim 13 and p. 28, lines 14-16]).  BUTLER does not exemplify or claim a molded body, but BUTLER does suggest the use of molds for casting ([p. 27, line 19]) as the resin is a liquid at ambient temperature.  Therefore, it would be obvious for a person of ordinary skill in the art before the effective filing date of the current invention to modify the invention of BUTLER to use a molding process instead of coating process for sealing an element in order to satisfy the claim 6 of the instant application. 
Regarding Claim 13, BUTLER teaches the invention of claim 1 (see 102 section above).  BUTLER further teaches the use of components such as melamine derivatives ( [claim 8 and p. 17, line 23])) and optional components containing metal/metalloid ions ([p. 21, lines 11-24, p. 22, lines 1-14]).  BUTLER does not characterize these components as ‘fillers’ but as optional additional ingredients in the resin composition.  Since expandable graphite is also an optional ingredient of BUTLER’s invention ([claim 8(g)]), it is not explicitly stated that the invention of BUTLER could contain both the additional ingredients (melamine, metal ions, etc.) and expandable graphite.  That said, it would be obvious for a person of ordinary skill in the art before the effective filing date of the current invention to include both expandable graphite and the optional additional ingredients and to consider those additional ingredients as ‘filler’ for the purposes of satisfying claim 13 of the instant application.
Regarding Claim 14, modified BUTLER teaches the invention of claim 13.  BUTLER further discloses the use of silica (silica [p. 22, line 14]) as one of the additional ingredients used as filler in claim 13.
Regarding Claim 15, modified BUTLER teaches the invention of claim 13.  BUTLER further teaches the use of aluminum hydroxide ([p. 22, line 28]) as one of the additional ingredients used as filler in claim 13.
Regarding Claim 16. BUTLER teaches the invention of claim 13.  BUTLER does not specifically claim the inclusion of melamine cyanurate.  BUTLER does teach the inclusion of melamine derivatives ([claim 8(d)]).  Additionally, BUTLER teaches that melamine derivatives are well known in the art and that these derivatives may, for example, be a salt of melamine such as melamine cyanurate ([p. 17, line 23]).  Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify BUTLER’s invention to use melamine cyanurate as the melamine derivative, thereby satisfying claim 16 of the instant application. 






Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MASAKI (JP 2000055293 A).
MASAKI teaches the product of claim 1 (see 102 rejections above).
Regarding Claim 2, MASAKI teaches that the preferable particle size is given as 20 to 200 mesh [0025] which corresponds to 74 to 841 μm.  This is not entirely within claim 2’s recited range of less than 800 μm but there is large overlap.  It would be obvious for a person of ordinary skill in the art before the effective filing date of the current invention to adjust this taught range to be less than 800 μm so that it satisfies claim 2.
Regarding Claim 10, MASAKI teaches that the preferable particle size is given as 20 to 200 mesh [0025] (which corresponds to 74 to 841 μm).  This is not entirely within claim 10’s recited range of greater than 200 μm but there is large overlap.  It would be obvious for a person of ordinary skill in the art prior to the effective filing date of the current invention to adjust this taught range to be greater than 200 μm so that it satisfies claim 10.
Regarding Claim 17, MASAKI teaches a mixture of smaller and larger filler particles.  MASAKI teaches particle sizes of 1 μm and 18 μm for aluminum hydroxide [0033] and 1.8 μm and 8 μm for calcium carbonate.  This is not entirely within the claim 17’s recited range of 2 to 30 μm but there is considerable overlap.  It would be obvious for a person of ordinary skill in the art before the effective filing date of the current invention to adjust the taught range of MASAKI to be within the 2 μm to 30 μm range recited by claim 17.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13, 15 and 17-18 of U.S. Patent No. 11339284.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the issued patent contain all the limitations of the claims in the instant application.  The instant claims are either the same or broader than the issued claims.  The mappings between the instant claims and the issued claims are as follows: 
Claim 1:  Issued claim 1 teaches the resin composition, the curable component and the expandable graphite which are required by instant claim 1.
Claim 2:  Issued claim 13 adds a major-axis-size limitation of 5 to 800 μm to issued claim 1.  Instant claim 2 adds a major-axis-size limitation of less than 800 μm to instant claim 1.
Claim 3:  Issued claim 2 adds the same curable-component-includes-an-epoxy-resin restriction to issued claim 1 that instant claim 3 adds to instant claim 1.
Claim 4:  Issued claim 3 adds the same viscosity-less-than-8.0 Pa·s limitation to issued claim 1 that instant claim 4 adds to instant claim 1.
Claim 5:  Issued claim 6 is a cured product of issued claim 1 in the same way that instant claim 5 is a cured product of instant claim 1.
Claim 6:  Issued claim 7 is a molded body comprising an element sealed with the resin composition of issued claim 1.  Instant claim 5 is a molded body comprising an element sealed with the resin composition of instant claim 1.
Claim 7: Issued claim 8 is a method for producing a molded body comprising casting the resin composition of issued claim 1.  Instant claim 7 is a method for producing a molded body comprising casting the resin composition of instant claim 1.
Claim 10: Issued claim 13 adds a requirement to issued claim 1 that the major axis of the first filler (expandable graphite) is 5 to 800 μm.  Instant claim 10 adds a requirement to instant claim 1 that the major axis of the expandable graphite is more than 200 μm.  While issued claim 13 does not fully anticipate instant claim 10, there is significant overlap and instant claim 10 is an obvious variant of issued claim 13.
Claim 11: Issued claim 15 adds a requirement to issued claim 1 that the first filler containing expandable graphite is between 1.5% and 30% by mass.  Instant claim 11 adds a requirement to instant claim 1 that the content of the expandable graphite is less than 35% by mass.  The issued claim addition is narrower and therefore meets the recitation of the instant claim.
Claim 12: Issued claim 2 adds a requirement to issued claim 1 that the curable component includes an epoxy resin.  Instant claim 12 adds that a requirement to instant claim 1 that the curable component includes a thermosetting resin.  An epoxy resin is a thermosetting resin.  The issued claim is narrower so it meets the recitation of the instant claim.
Claim 13:  Issued claim 1 already contains the filler requirement that instant claim 13 adds to instant claim 1.  Issued claim 1 has been showed to meet the recitation of the instant claim 1 above.
Claim 14: Issued claim 5 adds the same filler-contains-silica requirement to issued claim 1 that instant claim 14 adds to instant 13.
Claim 15: Issued claim 17 adds the same aluminum hydroxide requirement to issued claim 1 that instant claim 15 adds to instant claim 13.
Claim 16: Issued claim 4 adds the same melamine cyanurate requirement to issued claim 1 that instant claim 16 adds to instant claim 13.
Claim 17: Issued claim 18 adds a requirement to issued claim 1 that the particle size of the filler is 3 to 30 μm.  Instant claim 17 adds a requirement to instant claim 13 that the particle size of the filler is 2 to 30 μm.  The issued claim is narrower so it meets the recitation of the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R FOSS whose telephone number is (571)272-4821. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.R.F./Examiner, Art Unit 4183                                                                                                                                                                                                        

/KREGG T BROOKS/Primary Examiner, Art Unit 1764